EX-10.71.06

 
SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT
 
THIS SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Second Amendment”) is
made as of the 16th day of October, 2008, by and between EMERITUS CORPORATION, a
Washington corporation (“Buyer”), and HEALTH CARE REIT, INC., a Delaware
corporation (“HCN”), together with the affiliates of HCN listed on the signature
pages hereto (individually and collectively with HCN, “Seller”).
 
R E C I T A L S
 
A. Buyer and Seller entered into that certain agreement (as amended, the
“Agreement”) captioned “ASSET PURCHASE AGREEMENT,” dated as of June 9, 2008, as
amended by that certain First Amendment to Asset Purchase Agreement (the “First
Amendment”) dated as of June 30, 2008.  Capitalized terms used and not defined
in this Second Amendment shall have the meanings ascribed to them in the
Agreement.
 
B. The Closing on Tranche 1 occurred on June 30, 2008.
 
C. Buyer exercised an initial option to extend the Tranche 2 Closing Deadline
until December 1, 2008, by delivering notice thereof to Seller on September 29,
2008.
 
D. Buyer would like to have the flexibility to close Tranche 2 in separate
closings on separate days, as described herein.
 
E. Buyer and Seller have agreed to amend the Agreement as described below.
 
Agreements
 
NOW, THEREFORE, for and in consideration of the foregoing Recitals, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Section 1.4 of the Agreement is hereby amended to read in its entirety as
follows:
 
1.4           Close in Tranches.  The sale of  the Assets shall be closed in two
separate tranches (each a “Tranche”) with the Tranche 1 Facilities closed in
“Tranche 1” as designated on Schedule 2-A and with the Tranche 2 Facilities
closed in “Tranche 2” as designated on Schedule 2-B.  The Closing on Tranche 2
may be bifurcated, and the closings on the Tranche 2 Facilities to be purchased
in part using a loan from Freddie Mac (“Tranche 2 Freddie Mac Closing”) and the
Tranche 2 Facilities to be purchased in part using a loan from KeyBank
(“Tranche 2 KeyBank Closing”), as each is designated on Schedule 2-B, may occur
in separate closings on separate days with the Tranche 2 Freddie Mac Closing
first, but both closings must occur no later than the Tranche 2 Closing
Deadline.  (The closings may individually or collectively be referred to herein
as a “Closing”).  Concurrently with each Closing, Buyer and Seller shall amend
the Master Lease 1 and the Master Lease 2, as applicable, to delete the sold
Facilities and adjust the Investment Amount (as defined therein) and
corresponding provisions.
 

 
 

--------------------------------------------------------------------------------

 

2. Section 2.1 of the Agreement is hereby amended to read in its entirety as
follows:
 
2.1           Purchase Price.  The “Tranche 1 Purchase Price” and the allocated
purchase price for each Tranche 1 Facility is set forth on Schedule 2-A and the
“Tranche 2 Purchase Price” and the allocated purchase price for each Tranche 2
Facility is set forth on Schedule 2-B, along with the portion of the Tranche 2
Purchase Price payable at the Tranche 2 Freddie Mac Closing (“Tranche 2 Freddie
Mac Purchase Price”) and the portion payable at the Tranche 2 KeyBank Closing
(“Tranche 2 KeyBank Purchase Price”).  The total of the Tranche 1 Purchase Price
and the Tranche 2 Purchase Price is $299,819,368.00 (the “Purchase Price”).  All
cash payments shall be payable in immediately available funds by wire transfer
to an account designated by Seller.
 
3. Section 2.4 of the Agreement is hereby amended to read in its entirety as
follows:
 
2.4           Deposit at Closing; Failure to Close; Remedies.  [i] In the event
that each Tranche shall close as provided herein, $299,804.91 of the Deposit
shall be applied against the Tranche 2 Freddie Mac Purchase Price payable at the
Tranche 2 Freddie Mac Closing and the balance of the Deposit shall be applied
against the Tranche 2 KeyBank Purchase Price payable at the Tranche 2 KeyBank
Closing; provided, however, that the foregoing shall apply only if the Tranche 2
Freddie Mac Closing occurs first, and if not, then the Deposit will be
proportionately allocated to the Tranche 2 Freddie Mac Closing and the Tranche 2
KeyBank Closing based on the respective Tranche 2 Freddie Mac Purchase Price and
the Tranche 2 KeyBank Purchase Price.  [ii] In the event that Buyer has not
terminated this Agreement within the Due Diligence Period pursuant to
Section 2.3, and either the Tranche 2 Freddie Mac Closing or the Tranche 2
KeyBank Closing shall fail to close as provided herein due to Buyer's default
under this Agreement, then, as liquidated damages, any remaining Deposit not yet
applied shall be retained by Seller and Buyer shall pay Seller the reasonable
amount of out-of-pocket costs incurred by Seller in connection with the
Acquisition.  The retention of the Deposit and receipt of such out-of-pocket
costs as liquidated damages shall be Seller’s sole and exclusive remedy for such
failure to close, at law or in equity; provided, however, such retention of the
Deposit by Seller and its receipt of such out-of-pocket costs shall not limit,
release or otherwise affect Buyer’s indemnity obligations under this Agreement
and under the Master Lease Documents.  [iii] In the event that Buyer has not
terminated this Agreement within the Due Diligence Period pursuant to
Section 2.3, and either the Tranche 2 Freddie Mac Closing or the Tranche 2
KeyBank Closing shall fail to close as provided herein due to Seller’s default
under this Agreement, then as liquidated damages, any remaining Deposit shall be
returned to Buyer and Seller shall pay Buyer the reasonable amount of
out-of-pocket costs incurred by Buyer in connection with the Acquisition.  The
return of the Deposit and receipt of such out-of-pocket costs as liquidated
damages shall be Buyer’s sole and exclusive remedy for such failure to close, at
law or equity.  [iv] In the event that Buyer has not terminated this Agreement
within the due diligence period pursuant to Section 2.3, if any Closing does not
occur for any reason other than Buyer's or Seller’s default under this
Agreement, then any remaining Deposit shall be retained by Seller after payment
to Buyer of its reasonable out-of-pocket costs incurred in connection with the
Acquisition.
 
4. Closing Deadline. The Closing on Tranche 1 occurred on June 30, 2008.  Buyer
exercised an initial option to extend the Tranche 2 Closing Deadline until
December 1, 2008,
 

 
2

--------------------------------------------------------------------------------

 

pursuant to Section 3.1 of the Agreement.  Notwithstanding the foregoing, Buyer
shall have a second option to extend the Tranche 2 Closing Deadline until
December 31, 2008, as described in Section 3.1.
 
5. Section 3.4 of the Agreement is hereby deleted and replaced with the
following:
 
3.4           Closing Costs.
 
a. Seller shall pay the costs for real property transfer taxes, conveyance fees,
deed stamps (if applicable) and title insurance premiums for an owner’s policy
(except for the cost of any special endorsements) (collectively, “Seller Closing
Costs”) up to $1,125,000 for the Closing on Tranche 1, up to $190,000 (the
“Freddie Mac Closing Payment Cap”) for the Tranche 2 Freddie Mac Closing, and up
to $185,000 (the “KeyBank Closing Payment Cap”) for the Tranche 2 KeyBank
Closing; provided that (i) if the amounts actually incurred by Seller for Seller
Closing Costs in connection the Tranche 2 Freddie Mac Closing are less than the
Freddie Mac Closing Payment Cap, any unused portion of the Freddie Mac Closing
Payment Cap shall be added to the KeyBank Closing Payment Cap, (ii) if the
amount of the Seller Closing Costs on the Tranche 2 Freddie Mac Closing exceeds
the Freddie Mac Closing Payment Cap, but the Seller Closing Costs on the Tranche
2 KeyBank Closing are less than the KeyBank Closing Payment Cap, Buyer shall be
entitled to a credit against the Tranche 2 KeyBank Purchase Price equal to the
lesser of (A) the amount by which the amount of the Seller Closing Costs on the
Tranche 2 Freddie Mac Closing exceeded the Freddie Mac Closing Payment Cap, and
(B) the amount by which the KeyBank Closing Payment Cap exceeds the Seller
Closing Costs on the Tranche 2 KeyBank Closing, and (iii) in no event shall the
amount of Seller Closing Costs paid by Seller under the Tranche 2 Freddie Mac
Closing and the Tranche 2 KeyBank Closing, plus any credit against the Tranche 2
KeyBank Purchase Price provided for in clause (ii) above, exceed $375,000;
further provided, however, such costs shall not include any costs (and shall be
solely Buyer’s responsibility) of curing title defects that Title Company would
not insure but which Lawyer’s Title Corporation of America has noted in writing
that it would insure.
 
b. Buyer shall pay all other closing costs for each Closing of the Acquisition,
the Acquisition Loan and the Seller Loan (excluding Lender's or Seller's legal
fees), including, but not limited to, the following:
 
i. real property transfer taxes, conveyance fees, and deed stamps (if
applicable);
 
ii. all due diligence expenses, including survey, environmental reports,
property condition reports and appraisals;
 
iii. title insurance premiums, title search and commitment fees, and the cost of
any closing escrow or escrow agent; and
 
iv. recording fees.
 
6. Authorization.  Each of the parties hereto represents to the other that it
has the legal power, right and authority to enter into this Second Amendment and
that the individuals executing this Second Amendment on behalf of each of Seller
and Buyer have the legal power,
 

 
3

--------------------------------------------------------------------------------

 

right and actual authority to bind Seller and Buyer, respectively, to the terms
and conditions hereof.
 
7. Entire Agreement.  This Second Amendment, together with the Agreement,
contains all of the agreements of the parties hereto with respect to any matter
covered or mentioned in the Agreement, and no other agreement, understanding or
representation pertaining to any such matter shall be effective for any
purpose.  Except as amended hereby, the Agreement shall remain in full force and
effect in accordance with its terms and is hereby ratified.  In the event of a
conflict between the Agreement and this Second Amendment, this Second Amendment
shall control.
 
8. Counterpart Execution.  This Second Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which counterparts when so executed will be deemed to be an original and all
of which taken together will constitute one and the same Second Amendment,
binding on the parties, and the signature of any party to any counterpart will
be deemed a signature to, and may be appended to, any other counterpart.  This
Second Amendment may be delivered by facsimile or electronic mail
transmission.  This Second Amendment will be effective if each party hereto has
executed and delivered at least one counterpart hereof.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first above written.
 
Seller:
HEALTH CARE REIT, INC.
 
By: /s/ Erin C Ibele
 
Title: Senior Vice President         Administration and Secretary
     
HCRI MISSISSIPPI PROPERTIES, INC.
 
By: /s/ Erin C Ibele
 
Title: Senior Vice President         Administration and Secretary
     
HCRI MASSACHUSETTS PROPERTIES TRUST II
 
By:HCRI Massachusetts Properties, Inc., as Trustee, and not individually and
subject to the provisions of the Declaration of Trust of HCRI Massachusetts
Properties Trust II filed with the Secretary of the Commonwealth of
Massachusetts and the City Clerk of Boston
 
By: /s/ Erin C Ibele
 
Title: Senior Vice President         Administration and Secretary
     
HCRI TEXAS PROPERTIES, LTD.
 
By:Health Care REIT, Inc., General Partner
 
By: /s/ Erin C Ibele
 
Title: Senior Vice President         Administration and Secretary
   


 
S - 1

--------------------------------------------------------------------------------

 




 
HCRI EDDY POND PROPERTIES TRUST
 
By:HCRI Massachusetts Properties, Inc., as Trustee, and not individually and
subject to the provisions of the Declaration of Trust of HCRI Eddy Pond
Properties Trust filed with the Secretary of the Commonwealth of Massachusetts
and the City Clerk of Boston
 
By: /s/ Erin C Ibele
 
Title: Senior Vice President         Administration and Secretary
     
HCRI NEVADA PROPERTIES, INC.
 
By: /s/ Erin C Ibele
 
Title: Senior Vice President         Administration and Secretary
     
HCRI KANSAS PROPERTIES, LLC
 
By:Health Care REIT, Inc., Sole Member
 
By: /s/ Erin C Ibele
 
Title: Senior Vice President         Administration and Secretary
     
HCRI STONECREEK PROPERTIES, LLC
 
By:Health Care REIT, Inc., Sole Member
 
By: /s/ Erin C Ibele
 
Title: Senior Vice President         Administration and Secretary
   


 
S - 2

--------------------------------------------------------------------------------

 



Buyer:
EMERITUS CORPORATION
 
By: /s/ Eric Mendelsohn
 
Title: SVP Corporate Development



 

 
S - 3

--------------------------------------------------------------------------------

 

